JUSTICE LINDBERG, dissenting: The law relied upon by the parties is well established. The resolution of this case turns on the facts of the incident and, more specifically, whether the evidence established that a theft of property valued in excess of $300 occurred so as to establish the corpus delicti of the offense (Ill. Rev. Stat. 1985, ch. 38, par. 16 — l(aXl)), generally referred to as theft of property exceeding $300 in value. The majority opines that Lawson would have no way of knowing what cash disbursements were made from the drawer containing the cash during the evening after he left. That is a matter that the jury may have considered and rejected. While it is necessary to establish the corpus delicti beyond a reasonable doubt, it is not necessary that the evidence considered by the jury aliunde the confession, by itself establish beyond a reasonable doubt the occurrence of the theft. People v. Stepteau (1986), 142 Ill. App. 3d 400, 491 N.E.2d 821. In essence, the majority imposes upon the State the burden of establishing a chain of custody of the $400 Lawson testified he locked in his desk drawer before leaving for the day. The majority offers no authority for its legal conclusion that the State was required “to eliminate the reasonable possibility that the missing cash was taken or distributed in a legal manner” (181 Ill. App. 3d at 882) to prove that a theft occurred. The majority imposes this additional burden upon the State in spite of evidence in the record that $400 or more was stolen and that defendants confessed stealing and sharing it, which, if the jury chose to believe it, was proof that a theft occurred beyond a reasonable doubt. See People v. Murphy (1978), 65 Ill. App. 3d 935, 382 N.E.2d 1260. It is possible that upon examination of all the issues and evidence, I would arrive at the same ultimate conclusion as the majority. However, on the question of proof of corpus delicti, I would affirm the judgment of the trial court and proceed to a determination of the balance of defendants’ issues.